Citation Nr: 1119747	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for a kidney disorder, to include diabetic nephropathy.

2.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for a skin disorder of the bilateral feet, to include as a result of exposure to herbicides and as secondary to service-connected diabetes mellitus, Type 2.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a compensable rating for allergic pruritis of the groin.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned during a Board hearing held in September 2010.  A copy of the transcript has been associated with the record.  Although the transcript of veteran's Decision Review Officer (DRO) hearing, held in September 2009, was not located by the RO, the Veteran did not opt for an additional DRO hearing, opting instead for the Board hearing noted above.  See Report of General Information, August 22, 2010.

(By the decision below, a previously denied claim of service connection for a skin disorder of the bilateral feet is reopened.  The underlying claim of service connection is the subject of a remand that follows the decision below.)


FINDINGS OF FACT

1.  In a January 2003 decision, the RO denied service connection for a kidney disorder.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's January 2003 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a kidney disorder, and does not raise a reasonable possibility of substantiating the claim.

3.  In a July 2004 decision, the RO denied the Veteran's petition to reopen a service connection for a skin disorder of the bilateral feet.  The Veteran did not appeal that decision.  

4.  Evidence submitted since the RO's July 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  Sleep apnea did not have its onset in and is not otherwise attributable to active military service.  

6.  The Veteran's service-connected pruritis of the groin is not manifested by an affected area of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; the disability does not require intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past twelve-month period.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision, which denied the Veteran's claim of service connection for a kidney disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has not been received since the RO's January 2003 rating decision; thus, the claim for service connection for a kidney disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2010).

3.  The July 2004 RO decision, which denied the Veteran's petition to reopen a previously denied claim of service connection for a skin disorder of the bilateral feet, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

4.  New and material evidence has been received since the RO's July 2004 rating decision; thus, the claim for entitlement to service connection for a skin disorder of the bilateral feet, to include eczema and foot fungus, is reopened.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2010).

5.  Sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  The criteria for a compensable evaluation for pruritis of the groin are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the issues on appeal arise from an application to reopen the Veteran's claims for service connection for a skin disorder of the bilateral feet and a kidney disorder, as well as a claim of entitlement to service connection for sleep apnea, and entitlement to a compensable rating for allergic pruritis of the groin.  In March 2007, prior to its adjudication of the claims at issue, the RO provided notice to the claimant regarding the VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess/Hartman, 19 Vet. App. at 473.

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Regarding the Veteran's foot disorder claim, the Veteran was provided adequate, specific notice of what constitutes material evidence in the case at hand.  However, with regard to the Veteran's kidney disorder claim, the March 2007 VCAA letter did not state that the Veteran's claim was previously denied because evidence of record did not demonstrate that that a kidney disorder was incurred in, or aggravated by, active service.  As such, an updated VCAA letter was issued to the Veteran in January 2010.  The January 2010 letter met the directives of Kent.

Although complete and proper notice for the kidney disorder claim was received after the initial denial of the Veteran's claim, the Court and the United States Court of Appeals for the Federal Circuit  (Federal Circuit) have clarified that the VA can provide additional necessary notice subsequent to the initial adjudication by the agency of original jurisdiction (AOJ), and then readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the claimant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit held that a statement of the case (SOC) or a supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This occurred with the issuance of the January 2010 letter.

In regards to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  With respect to the Veteran's kidney disorder claim, the Board notes that new and material evidence must be presented with which to reopen any previously denied claims, before VA has a duty to provide an examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(C)(iii).  The Board must still determine de novo whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As discussed below, new and material evidence has not been received to reopen the Veteran's claim for a kidney disorder, and as such an additional VA examination is not necessary.

With regard to the Veteran's claim for entitlement to service connection for sleep apnea, the Board finds that a VA examination is not necessary to determine whether sleep apnea is related to his period of honorable service, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the second element of McLendon has not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA for this claim.

As to the Veteran's increased rating claim, the Veteran was afforded VA examinations in connection with his claim, most recently, in October 2008.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination report is predicated on a reading of pertinent medical records and provided findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).  

II.  New and Material Evidence

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection on the merits, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a January 2003 decision, the RO denied the Veteran's claim for entitlement to service connection for a kidney disorder.  The Veteran's claim was denied because there was no evidence of a kidney disorder during service, or evidence of a current kidney disorder.  The Veteran did not appeal the decision and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  In July 2004, the RO upheld its prior denial of service connection (from January 2002) for a skin disorder of the bilateral feet and did not reopen the claim.  This was so because the record did not contain evidence linking a foot disorder to his period of active service and because the record did not contain a current diagnosis of a skin disorder on his feet.  The Veteran did not appeal the decision and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

The Board notes that prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Since the prior final decisions, evidence has been added to the claims file.  The new evidence consists of multiple VA examinations addressing diabetes, complications thereof, and various skin disorders, VA outpatient treatment reports (to include an August 2010 laboratory finding), private treatment reports, and a September 2010 Board hearing transcript.  

Regarding the Veteran's application to reopen his claim for service connection for a kidney disorder, the Board notes that no evidence has been associated with the file to demonstrate a current diagnosis.  VA examination reports from May 2004 and July 2005 do not contain a diagnosis for a kidney disorder.  An examination to specifically address the Veteran's claim was provided in March 2007.  Again, a kidney disorder was not diagnosed.  The examiner stated that there was no evidence of renal or kidney disease, and any nocturia and urinary hesitancy was related to a benign prostatic hyperplasia.  An October 2008 VA examination report did not provide a diagnosis of any kidney disorder.

Likewise, VA outpatient treatment reports do not contain a diagnosis of a kidney disorder.  A VA laboratory finding, submitted by the Veteran during his Board hearing in support of his claim, specifically stated: "EFGR >60; individuals with GFR<60 ml/mon/1.73 sq. meters for 3 months are classified as having chronic kidney disease."  As such, this evidence does not demonstrate evidence of a chronic kidney disorder.

Private medical records, received in January 2007, do not contain a current diagnosis for a kidney disorder.  A record dated March 20, 1992, noted blood in the urine, and chronic prostatitis was noted one week later.  A report dated November 7, 1992, noted treatment for a urinary tract infection.  However, a kidney disorder was not diagnosed.  An ultrasound of the kidneys from February 18, 1994, showed no mass or obstruction.

Treatise evidence was received in May 2009 with regard to symptoms of diabetic nephropathy.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).

In this case, however, the medical text evidence submitted by the Veteran is general in nature, does not relate to or specifically discuss his case, is not accompanied by any medical opinion of a medical professional which supports the contentions which the Veteran has raised in this case.  While the Board has no reason to doubt the veracity of the information contained in the medical information offered, the fact that diabetic nephropathy is related to diabetes does not establish a diagnosis of a kidney disorder.  

As to his claimed skin disorder of the bilateral feet, the Veteran was diagnosed with tinea pedis during VA examinations conducted in July 2005 and December 2009.  The July 2005 examiner did not offer an etiological opinion.  The December 2009 examiner stated that whether diabetes contributed to tinea pedis could not be resolved without mere speculation, and offered no opinion with regard to direct service connection, to include exposure to herbicides.

During the Veteran's September 2010 Board hearing, he testified that a skin disorder of the bilateral feet existed prior to his diabetes diagnosis, that he kept his shoes on in Vietnam, that he didn't have the opportunity to wash his feet, and that his feet got wet with Agent Orange.  He also stated that he had foot problems ever since his return from active duty.  As to a kidney disorder, he testified that he drank groundwater during his tour in Vietnam, and also that a VA provider informed him that his kidney readings were abnormal, secondary to his service-connected diabetes.

As to the Veteran's assertions that he suffers from a kidney disorder, and that a bilateral foot disorder was incurred during active service, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr, 21 Vet. App. at 303.

Here, the Board does not find that the Veteran is competent to determine the etiology of his claimed kidney disorder.  While the Veteran is competent to report symptoms of a skin disorder of the bilateral feet, he has not been shown to be competent to link a skin disorder to his period of service, or to diagnose a kidney disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran offered in support of his claim for a kidney disorder have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between either claimed disorder and service.  The Veteran is, however, competent to report that he had a skin disorder on his feet during active service, and that he has had the problem since service.

With regard to the Veteran's claim for a kidney disorder, the additional evidence of record is not new and material.  Although new, none of the evidence presented since the date of the prior, final denial is material, as it does not include any competent evidence that cures the prior evidentiary defect.  Specifically, there is no evidence of record to establish a current diagnosis of a chronic kidney disorder, and the Veteran is not competent to diagnose a kidney disorder, which requires certain medical expertise.  The March 2007 VA examiner did not provide such a diagnosis.  Therefore, the new evidence does not cure the prior evidentiary defect in order to reopen his claim for service connection for a kidney disorder.  Consequently, new and material evidence has not been received since the RO's January 2003 decision; thus, the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Regarding his bilateral foot claim, however, new and material evidence has been received.  Two VA examinations have diagnosed the Veteran with tinea pedis, indicating that he does in fact have a current diagnosis of a skin disorder of the bilateral feet.  Further, the Veteran is competent to report foot problems in service, as well as the continuity of foot problems since that time.  As such, this issue is reopened and remanded in order to provide an opinion as to whether any current foot disorder is related to his period of service, to include exposure to herbicides, as discussed in greater detail in the remand section.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (a claimant is not required to provide an adequate medical nexus opinion to reopen a claim if new and material evidence has been submitted pertaining to an unestablished fact such as current disability).

III.  Service Connection

In this case, the Veteran claims that he has a sleep apnea, and that his disorder is related to his period of service.  It is further noted that the Veteran's DD-214 indicates that the Veteran is in receipt of the Combat Infantry Badge.

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  See Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  However, a veteran who establishes in-service incurrence of an injury or disease through application of section 1154(b) must nonetheless submit sufficient evidence of a causal nexus between that in-service event and a current disability.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

The Board finds that the Veteran's receipt of the Combat Infantryman Badge does qualify him for application of the relaxed evidentiary standard of proof pursuant to 38 U.S.C.A. § 1154(b), in that this award is indicative of actual combat.  The record also indicates that the Veteran served in the Republic of Vietnam, and that his military occupational specialty (MOS) was light weapons infantryman.  However, the dispositive factor in the analysis of these claims is whether the Veteran suffers from current disorders as a result of injuries he experienced in service, or current symptomatology that can be associated with these injuries.  

At the outset, the Board notes that the evidence of record does contain a diagnosis for sleep apnea.  Thus, element (1) of Hickson has been satisfied, in that the Veteran has demonstrated that he has a current diagnosis for the claimed disorder discussed herein.  

The Veteran's service treatment records are negative for complaints, diagnoses, or treatment for sleep apnea.  On separation in March 1970, there was no indication of any sleep disorder.

Post service, a VA outpatient report from October 2008 diagnosed the Veteran with sleep apnea.  The VA provider noted that the Veteran was treated with a CPAP machine.  In December 2008, another VA outpatient treatment report noted that the Veteran was asleep in the waiting room prior to his examination.  It was noted that this had happened before, and that the Veteran dozed off almost every day, and had been for a number of years.  The Veteran stated that his problem had worsened.  He reported trouble falling asleep, and that he was not wearing his CPAP machine regularly, due to anxiety.  An opinion as to the etiology of the Veteran's disorder was not provided.

During a September 2010 Board hearing, the Veteran testified that he was diagnosed with sleep apnea following a sleep study.  He was not able to remember when his sleep disorder began.  When asked if he had this problem in service, he simply stated that it began prior to his diagnosis for diabetes, which occurred in February 2001 (more than three decades following his separation from active service).  He was also not able to recall as to whether any provider had linked this disorder to his period of active service.

As to the Veteran's assertions that his claimed disorder is causally-related to active duty, and as noted above, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  In this case, the Veteran can attest to factual matters of which he had first-hand knowledge, such as an inservice sleep disorder.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).   However, the Veteran was unable to determine when the sleep disorder began, noting only that it began prior to his diagnosis of diabetes, which occurred more than 30 years after service.  Further, he has not been shown to be competent to link any current diagnosis of a sleep disorder to his period of active service.  See Espiritu, 2 Vet. App. at 495.  Therefore, although the statements of record offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between sleep apnea and his period of service.

In sum, the Board finds that the evidence of record does not establish that the current diagnosis of sleep apnea is etiologically-related to service.  The record is silent for a competent medical opinion linking sleep apnea to service, and the Veteran is unsure as to whether the disorder began in service.  The Veteran's service treatment records are silent for any complaint, diagnosis, or treatment for sleep apnea or any other sleeping disorder.  As such, the Board finds that no probative, medical evidence is contained within the claims file to support the Veteran's contentions.  Further, the record establishes that more than three decades after separation, the Veteran filed a claim for service connection for sleep apnea.  This significant lapse of time is highly probative evidence against the Veteran's claims of continuous symptomatology and of a nexus between the claimed disorder or symptoms and active military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered in the analysis of a service connection claim).  Finally, with regard to the Veteran's combat status, the record does not demonstrate that the Veteran has alleged that sleep apnea was incurred as a result of combat.  See Collette, 82 F.3d at 389.  As such, the provisions of 38 U.S.C.A. § 1154(b) are not for consideration with regard to this particular issue.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  Therefore, the preponderance is against the Veteran's claim for entitlement to service connection for sleep apnea, and the claim must be denied.

IV.  Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Here, staged ratings are not necessary for the evaluation of pruritis of the groin in order to render an accurate disability picture throughout the appellate period.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2010).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran's service-connected skin rash, diagnosed as pruritis of the groin, is currently evaluated as noncompensably (zero percent) disabling under Diagnostic Code 7806.

Diagnostic Code 7806, for the evaluation of dermatitis or eczema, provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

The medical evidence in this case consists primarily of VA outpatient treatment records, and VA examinations dated in September 2007 and October 2008.

The September 2007 VA examination report noted that the Veteran reported itching in the groin area, bilaterally, as well as in the upper intergluteal area.  He stated that the itching was present at all times, and was sometimes accompanied by a rash.  There was no erythema reported.  The Veteran used clotrimazole cream twice daily to the pruritic areas.  On examination, the Veteran exhibited slight hyperpigmentation about the lower part of the scrotum.  No rash was noted.  The area was smooth to palpation and there was no papular component.  No erythema was present and there was no tenderness to palpation.  The area covered approximately a five-inch diameter.  A similar area of hyperpigmentation was noted at the upper intergluteal area about the buttocks.  This area measured approximately three inches in diameter, and was similar in description.  The areas are not located in a visible location, and covered less than one percent of the total body surface area, and zero percent of exposed surface area.

An additional VA examination was conducted in October 2008.  At that time, the Veteran reported a rash in the area of the groin, buttocks, and anus.  He stated that the rash itched, and he used cream twice a day for treatment.  He denied flare-ups, as it was constant in nature.  He reported that the rash had not progressed.  He denied systemic problems associated with the skin condition, and denied any impact with regard to employment or daily activities.  On examination, the skin in the affected areas was smooth with no sign of infection, excoriation, or disfigurement.  There was no inflammation, edema, or keloid formation.  The skin was dry and hyperpigmented.  The texture was normal with that of the surrounding skin.  The total body surface area affected was less than one percent, with zero percent of exposed surface affected.  

While the Veteran's VA outpatient records were reviewed as well, evidence was not found which reflected a greater degree of severity than the VA examination reports discussed above.

During the Veteran's September 2010 Board hearing, he testified that the affected areas itched and were painful.  He stated that the disability flared up all the time, but that it didn't leave scars.  When asked if he required steroids or any injections for treatment, he maintained that he has only used anti-fungal cream.  

Based on the foregoing, the Board finds that a compensable evaluation is not warranted in this case at any point during the rating period.  Each VA skin examination conducted during the appellate period demonstrated that less than 5 percent of the entire body was affected.  In fact, each examiner noted that the rash affected less than one percent of the entire surface area, and zero percent of exposed area.  Further, the Veteran did not report that intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required for treatment.  Therefore, a 10 percent rating, or higher, is not warranted for in this case.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing itching and pain.  See Washington, 19 Vet. App. at 362.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu, 2 Vet. App. at 495.  Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's allergic pruritis of the groin has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a higher rating is not warranted for pruritis of the groin.  In determining whether higher ratings are warranted for service-connected disabilities, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  In this case, the preponderance of the evidence is against a compensable rating for pruritis of the groin.  Accordingly, this claim for a higher evaluation rating must be denied. 


ORDER

The application to reopen the Veteran's claim for entitlement to service connection for a kidney disorder, to include diabetic nephropathy, is denied.

The Veteran's claim for entitlement to service connection for a skin disorder of the bilateral feet, to include as a result of exposure to herbicides and as secondary to service-connected diabetes mellitus, Type 2, is reopened; to this limited extent, the appeal of this issue is granted

Entitlement to service connection for sleep apnea is denied.

Entitlement to a compensable rating for allergic pruritis of the groin is denied.


REMAND

The Board finds that the Veteran's reopened claim for entitlement to service connection for a skin disorder of the bilateral feet must be remanded for further development.  Additionally, given that the Board has found that the claim should be reopened, the AOJ must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As noted above, the Veteran has demonstrated a current diagnosis for a skin disorder of the bilateral feet (tinea pedis).  Further, the Veteran has alleged that this disorder began during his period of active duty in Vietnam, providing detail as to the conditions as they existed at the time, to include little access to clean water and constantly wet feet while wearing boots almost constantly.  The Veteran further testified that he walked through areas sprayed with Agent Orange, and postulated that this exposure may have led to his current diagnosis.  

Again, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F. 3d at 1372; Buchanan, 451 F.3d 1331 at 1336.  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr, 21 Vet. App. at 303; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

While the Veteran was afforded a VA examination in December 2009, the examiner stated only that any relationship to diabetes could not be determined outside of mere speculation, and that the present condition was not outside the bounds of normal progression, and, therefore, not aggravated by his diabetes.  However, the examiner did not address whether the Veteran's skin disorder was incurred, the result of, or aggravated by, his period of active service, to include exposure to herbicides (the exposure to which is presumed on account of the Veteran's service in the Republic of Vietnam). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i).  Taking into account the lack of a comprehensive etiological opinion linking a current diagnosis to his period of active duty, which formed the basis of the Veteran's claim in January 2007, as well as the Veteran's Board hearing testimony, the Veteran's claim for service connection should be remanded for an addendum VA opinion, or an additional examination if necessary, to determine whether a current diagnosis of a tinea pedis, or any other skin disorder of the bilateral feet, is etiologically-related to service.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain an addendum VA opinion to the December 2009 VA examination (or, if necessary, schedule an additional VA dermatological examination), so as to determine whether the Veteran's current diagnosis of tinea pedis, or any other diagnosed skin disorder of the bilateral feet, is etiologically-related to his period of active military service, to include as due to presumed exposure to herbicides.  

After a review of the claims folder, to include VA outpatient treatment reports, private medical reports, VA examination reports, and the Veteran's September 2010 Board hearing testimony, the examiner should address the following:

Whether it is at least as likely as not that a current skin disorder of the bilateral feet, to include tinea pedis, had its onset during (or is otherwise attributable to) active military service, to include as the result of presumed exposure to herbicides.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

(If an opinion cannot be rendered without resorting to pure speculation, the examiner should fully explain why that is the case.  Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  An opinion should be provided even if some speculation is required.)

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of service connection for a skin disorder of the bilateral feet should be adjudicated on the merits.  

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


